Waste Connections, Inc.



Compensation Plan for Independent Directors



 

This Compensation Plan shall be effective March 1, 2005, until changed by the
Board of Directors. This Plan shall apply to independent directors only.
Directors who are employed by Waste Connections, Inc. are not entitled to
receive separate compensation for participation in Board or Committee Meetings.

Independent directors shall be compensated by payment of a basic monthly
retainer of $1,625 per month. Committee Chairs shall be entitled to additional
compensation, to be added to their monthly retainers, as follows:

Audit Committee Chair...........$500 per month

Compensation Committee Chair........125 per month

Nominating and Corporate Governance Committee Chair.............125 per month



The basic monthly payment is intended to compensate independent directors for
participation in meetings held by conference call and for incidental
participation in company affairs between meetings. Accordingly, no payment shall
be made with respect to Board and Committee meetings conducted by conference
telephone call nor for such incidental participation.

Independent directors shall be entitled to a payment of $4,500 for each Board of
Directors and Committee meeting attended in person, plus payment or
reimbursement of out of pocket travel expenses. When a Committee meeting is held
in conjunction with a Board Meeting, no separate payment shall be made.

Independent directors shall be granted options to purchase between 15,000 and
30,000 shares of the Company's common stock at fair market value on the date of
grant. The grant shall be made in conjunction with the Company's annual grant to
officers and employees, typically in February of each year, provided that the
grant date may be changed from time to time in the discretion of the
Compensation Committee. The Compensation Committee shall determine the actual
number of options granted to independent directors within this range.
Independent directors are eligible to participate in the Company's 2004 Equity
Incentive Plan, which provides for the issuance of restricted stock and
restricted stock units. The number of options granted may be less than 15,000 in
future years if restricted stock or restricted stock units are issued to
independent directors in conjunction with option grants.

 






--------------------------------------------------------------------------------


